Case 1:19-cv-00328-TMT-MEH Document 76-1 Filed 01/18/21 USDC Colorado Page 1 of 10




                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF COLORADO

                                     CASE NO.: 1:19-cv-00328-TMT

     MICHAEL ABBONDANZA AND TAVIN
     FOODS, INC.,

                     Plaintiffs,

     v.

     WEISS LAW GROUP, P.A., PETER
     LEINER, RICHARD LESLIE, BRETT
     HUFF, HUFF & LESLIE, LLP, GIOVANIA
     PALONI, AND JASON S. WEISS,

                     Defendants.


                            DEFENDANTSS' INITIAL DISCLOSURE
                       STATEMENT PURSUANT TO FED. R. CIV. P. 26(A)(1)

           Pursuant to Fed. R. Civ. P. 26(a)(1), Defendants WEISS LAW GROUP, P.A., PETER

    LEINER, AND JASON S. WEISS, by and through their undersigned counsel, hereby serves

    their Initial Disclosures as follows:

                           GENERAL LIMITATIONS AND EXEMPTIONS

           1.      This disclosure is made upon a good faith review of the information readily

    available to Defendants at this time. Defendants’ investigation into all claims, counterclaims,

    and defenses are not complete and remain ongoing. Defendants reserve the right to make

    subsequent disclosures and to amend their disclosures in the course of discovery.

           2.      Defendants will withhold information and not disclose information protected by

    the attorney-client privilege or protected by the work product doctrine. Such information

    includes, without limitation, information prepared at the request of Defendants’ attorneys or by

    attorneys of Defendants or their representatives or agents in anticipation of litigation or for trial,


                                                 SRIPLAW
                           CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK
Case 1:19-cv-00328-TMT-MEH Document 76-1 Filed 01/18/21 USDC Colorado Page 2 of 10




    any materials containing or reflecting mental impressions, conclusions, opinions, and/or legal

    theories or the bases thereof of any attorneys for Defendants, or any other applicable privileges.

    However, disclosure of the identity and existence of such information in no way constitutes a

    waiver of any applicable attorney-client privilege or privilege under the work product doctrine or

    any other applicable privileges.

           3.      Defendants, in making their initial disclosures, do not waive any objection based

    upon relevance, materiality, confidentiality, privilege, immunity from disclosure, or other

    grounds available under the Federal Rules of Civil Procedure.

           4.      Defendants will disclose the information required by Rules 26(a)(2)-(3) at a time

    agreed upon by the Parties or when ordered to do so by this Court.

                                        INITIAL DISCLOSURES

       A. PERSONS WHO MAY HAVE DISCOVERABLE INFORMATION (Fed. R. Civ. P.
          26 (a)(1)(A))

           Pursuant to Federal Rule of Civil Procedure 26(a)(1)(A)(i), based on the information

    currently available to Defendants, the following individuals may have knowledge of discoverable

    information that Defendants may use to support its claims and defenses. Defendants may

    supplement this list of witnesses if further investigation or discovery results in the identification

    of additional persons. Unless otherwise specified, Defendants’ employees, former employees,

    and consultants should be contacted through Defendants’ undersigned counsel at SRIPLAW,

    21301 Powerline Road, Suite 100, Boca Raton, Florida 33433.




                                                     2
                                                 SRIPLAW
                           CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK
Case 1:19-cv-00328-TMT-MEH Document 76-1 Filed 01/18/21 USDC Colorado Page 3 of 10




                     NAME                                    SUBJECT MATTER
    Michael Abbondanza                         •   That Plaintiffs did not suffer any damages as
                                                   a result of the case filed against Tavin Foods,
    c/o Plaintiffs’ Counsel                        Inc. (“Tavin”), case no. 1:16-cv-00432-MEH
                                                   (“Underlying Lawsuit”).
                                               •   That the Riverbend Market and Eatery
                                                   (“Premises”) had violations of the ADA.
                                               •   That any alleged claims for damages suffered
                                                   by Plaintiffs are improper.
                                               •   That Plaintiffs were improperly advised by
                                                   someone other than Defendants to close the
                                                   Premises after the Underlying Lawsuit was
                                                   filed.
                                               •   The facts surrounding the claims in and the
                                                   settlement of the case styled MICHAEL
                                                   ABBONDANZA and TAVIN FOODS, INC.
                                                   v. DAVID SCHAEFER, SERINA
                                                   SCHAEFER and ALL UNKNOWN
                                                   PERSONS WHO CLAIM ANY INTEREST
                                                   IN THE SUBJECT MATTER OF THIS
                                                   ACTION v. Intervenors: MARY LOU
                                                   JESPERSEN and DAVID JESPERSEN v.
                                                   Defendant in Intervention: AKS
                                                   PROPERTIES, LLC, Case Number 2017-cv-
                                                   30020 Division B filed in Park County
                                                   District Court (“Park County Case”).
                                               •   The alleged financial condition of Tavin that
                                                   Michael Abbondanza used to have the Court
                                                   in the Underlying Lawsuit allow for pro bono
                                                   counsel to be appointed.
                                               •   The falsity of the facts as alleged in the
                                                   Amended Complaint.




                                                3
                                            SRIPLAW
                         CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK
Case 1:19-cv-00328-TMT-MEH Document 76-1 Filed 01/18/21 USDC Colorado Page 4 of 10




    Corporate Representative of Tavin         •   That the Premises had violations of the
    Foods, Inc.                                   ADA.
    c/o Plaintiffs’ counsel
                                              •   That any alleged claim for damages suffered
                                                  by Plaintiffs are improper.
                                              •   The facts regarding the claims in and the
                                                  settlement of the Park County Case.
                                              •   The alleged financial condition of Tavin that
                                                  allowed Michael Abbondanza and Tavin to
                                                  have the Court in the Underlying Lawsuit
                                                  allow for pro bono counsel to be appointed.
                                              •   The falsity of the facts as alleged in the
                                                  Amended Complaint.
    Corporate Representative of Weiss Law     •   The falsity of the facts as alleged in the
    Group, P.A.                                   Amended Complaint.
    c/o Defendants’ Counsel                   •   All of the admissions and denials in the
                                                  Verified Answer Amended Complaint.
                                              •   All of the affirmative defenses raised in the
                                                  Answer to the Amended Complaint.
                                              •   The existence of Santiago Abreu.
                                              •   The fact that there is no on-going element to
                                                  the “alleged enterprise”.
                                              •   Defendants’ good faith basis to believe that
                                                  Abreu was present at the Premises.
                                              •   Defendants’ reliance on the representations
                                                  of Plaintiffs’ counsel in dismissing the
                                                  Underlying Lawsuit.




                                                4
                                            SRIPLAW
                       CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK
Case 1:19-cv-00328-TMT-MEH Document 76-1 Filed 01/18/21 USDC Colorado Page 5 of 10




    Jason S. Weiss                              •   The falsity of the facts as alleged in the
                                                    Amended Complaint.
    c/o Defendants’ Counsel
                                                •   All of the admissions and denials in the
                                                    Verified Answer to the Amended Complaint.
                                                •   All of the affirmative defenses raised in the
                                                    Verified Answer to the Amended Complaint.
                                                •   The existence of Santiago Abreu.
                                                •   The fact that there is no on-going element to
                                                    the “alleged enterprise”.
                                                •   Defendants’ good faith basis to believe that
                                                    Abreu was present at the Premises.
                                                •   Defendants’ reliance on the representations
                                                    of Plaintiffs’ counsel in dismissing the
                                                    Underlying Lawsuit.
    Courtenay Patterson                         •   The falsity of the facts as alleged in the
                                                    Amended Complaint.
                                                •   Plaintiffs’ Counsel’s representation to Weiss
                                                    via telephone that she was personally aware
                                                    that the Premises had been made ADA
                                                    compliant.
                                                •   Why Weiss should not have relied upon
                                                    representations of an officer of the Court.


    Peter Leiner                                •   The falsity of the facts as alleged in the
                                                    Amended Complaint.
    c/o Defendants’ Counsel
                                                •   All of the admissions and denials in the
                                                    Verified Answer to the Amended Complaint.
                                                •   All of the affirmative defenses raised in the
                                                    Verified Answer to the Amended Complaint.
                                                •   The fact that there is no on-going element to
                                                    the “alleged enterprise”.
                                                •   Defendants’ good faith basis to believe that
                                                    Abreu was present at the Premises.
    Santiago Abreu                              •   That he is a real person.
    628 Monroe Drive                            •   That he suffers from physical disabilities.
    West Palm Beach, FL 33405                   •   That he was at the Premises on July 14, 2015
                                                    and experienced violations of the ADA.

                                                 5
                                             SRIPLAW
                          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK
Case 1:19-cv-00328-TMT-MEH Document 76-1 Filed 01/18/21 USDC Colorado Page 6 of 10




    John Bradley                                •   The existence of Santiago Abreu.
    Bradley Legal Group, P.A.                   •   The confirmation by Santiago Abreu that he
    1217 E Broward Blvd                             was at the Premises and encountered barriers
    Fort Lauderdale, FL 33301-2133                  to access in violation of the ADA.

    Brett Huff                                  •   The falsity of the facts as alleged in the
                                                    Amended Complaint.
    Huff & Leslie
                                                •   All of the admissions and denials in their
    c/o of Franz Hardy, Esq.                        Answer to the Amended Complaint.
    555 17th Street, Suite 3400
                                                •   All of the affirmative defenses raised in their
    Denver, CO 80202
                                                    Answer to the Amended Complaint.
                                                •   The fact that there is no on-going element to
                                                    the “alleged enterprise”.
                                                •   Defendants’ good faith basis to believe that
                                                    Abreu is a real person and that he was present
                                                    at the Premises.
    Richard Leslie                              •   The falsity of the facts as alleged in the
                                                    Amended Complaint.
    c/o Franz Hardy, Esq.
                                                •   All of the admissions and denials in their
    555 17th Street, Suite 3400                     Answer to the Amended Complaint.
    Denver, CO 80202
                                                •   All of the affirmative defenses raised in their
                                                    Answer to the Amended Complaint.
                                                •   The fact that there is no on-going element to
                                                    the “alleged enterprise”.
                                                •   Defendants’ good faith basis to believe that
                                                    Abreu is a real person and that he was present
                                                    at the Premises.
    Corporate representative of Huff & Leslie   •   The falsity of the facts as alleged in the
                                                    Amended Complaint.
    c/o Franz Hardy, Esq.
                                                •   All of the admissions and denials in their
    555 17th Street, Suite 3400                     Answer to the Amended Complaint.
    Denver, CO 80202
                                                •   All of the affirmative defenses raised in their
                                                    Answer to the Amended Complaint.
                                                •   The fact that there is no on-going element to
                                                    the “alleged enterprise”.
                                                •   Defendants’ good faith basis to believe that
                                                    Abreu is a real person and that he was present
                                                    at the Premises.


                                                6
                                            SRIPLAW
                        CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK
Case 1:19-cv-00328-TMT-MEH Document 76-1 Filed 01/18/21 USDC Colorado Page 7 of 10




     Giovania Paloni                               •   The falsity of the facts as alleged in the
     1015 Spanish River Rd.                            Amended Complaint.
     Suite#109
                                                   •   The fact that there is no on-going element to
     Boca Raton, FL 33342
                                                       the “alleged enterprise”.
                                                   •   That she was present at the Premises to
     9780 E Gold Dust Ave
                                                       verify the existence of violations of the
     Scottsdale, AZ 85258
                                                       ADA.
                                                   •   Defendants’ good faith basis to believe that
                                                       Abreu is a real person and that he was present
                                                       at the Premises.
     Mark Douglass                                 •   That violations were present at the Premises.
     c/o Peak Access


    David Schafer                                  •   The facts regarding the claims in and the
    Unknown address at this time                       settlement of the Park County Case.


     Serina Schafer                                •   The facts regarding the claims in and the
     Unknown address at this time                      settlement of the Park County Case.


     Mary Lou Jesperson                            •   The facts regarding the claims in and the
     Unknown address at this time                      settlement of the Park County Case.


    David M. Kittrell                              •   The facts regarding the claims in and the
    Unknown address at this time                       settlement of the Park County Case.



           In addition to the persons identified above, Defendants may rely on the persons and/or

    entities disclosed by Plaintiffs or Co-Defendants, as well as any other persons or entities who are

    deposed or provide documents in this case.


       B. DOCUMENTS (Fed. R. Civ. P. 26(a)(1)(B))

           Pursuant to Federal Rule of Civil Procedure 26(a)(1)(B), Defendants identify the

    following documents, electronically stored information, and tangibles that Defendants may use


                                                   7
                                               SRIPLAW
                          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK
Case 1:19-cv-00328-TMT-MEH Document 76-1 Filed 01/18/21 USDC Colorado Page 8 of 10




    to support their defenses. Defendants may supplement this list of documents if further

    investigation or discovery results in the identification of additional categories of materials.

           Defendants will make available all documents, data compilations, and tangible things that

    are likely to bear significantly on any claim or defense for inspection on a mutually convenient

    date and time at the offices of counsel for Defendants. The categories of documents include, but

    are not limited to:

               a. Documents regarding Defendants’ damages.

               b. Documents regarding the existence of Santiago Abreu and his physical disabilities.

               c. Documents regarding the presence of Santiago Abreu at the Riverbend Market and
                  Eatery.

               d. Documents regarding the presence of violations of the ADA at Plaintiffs’ restaurant
                  at the time of the filing of the underlying lawsuit against Tavin Foods, Inc.
                  (“Tavin”), case no. 1:16-cv-00432-MEH (“Underlying Lawsuit”).

           A copy of all documents and tangibles that are likely to bear significantly on any claim or

    affirmative defense will be made available for inspection on a mutually convenient date and time

    at SRIPLAW, 21301 Powerline Road, Suite 100, Boca Raton, Florida, 33433.


       C. DAMAGES (Fed. R. Civ. P. 26(a)(1)(C))

           Pursuant to Rule 26(a)(1)(C) of the Federal Rules of Civil Procedure, Defendants will

    make available for inspection a computation of any categories of damages.

           Defendants have not yet completed their computation of the damages they may claim in

    this action. Defendants require additional discovery in order to determine the full extent of the

    damages and harm before Defendants can produce a computation of their damages. Damages

    are continuing. Defendants reserve the right to supplement this response in the future.


       D. INSURANCE AGREEMENTS (Fed R. Civ. P. 26(a)(1)(D))

           None.
                                                     8
                                                 SRIPLAW
                           CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK
Case 1:19-cv-00328-TMT-MEH Document 76-1 Filed 01/18/21 USDC Colorado Page 9 of 10




    DATED: January 8, 2021                        Respectfully submitted,

                                                  /s/
                                                  JOEL B. ROTHMAN
                                                  joel.rothman@sriplaw.com
                                                  SRIPLAW
                                                  21301 Powerline Road
                                                  Suite 100
                                                  Boca Raton, FL 33433
                                                  561.404.4350 – Telephone
                                                  561.404.4353 – Facsimile

                                                  Counsel for Defendants Weiss Law Group, P.A.,
                                                  Peter Leiner and Jason S. Weiss




                                     CERTIFICATE OF SERVICE

           The undersigned does hereby certify that on January 8, 2021, a true and correct copy of the
    foregoing document has been sent via electronic mail to all parties listed on the Service List below.

                                                  /s/ Joel B. Rothman
                                                  JOEL B. ROTHMAN


                                             SERVICE LIST


     Courtenay Patterson, Esq.                         Franz Hardy, Esq.
     Law Offices of Courtenay Patterson                Larissa Kirkland, Esq.
     1716 N. Main St., Suite A #331                    Gordon Rees Scully Mansukhani, LLP
     Longmont, CO 80501                                555 17th Street, Suite 3400
     courtenay.patterson@gmail.com                     Denver, CO 80202
                                                       fhardy@grsm.com
                                                       lkirkland@grsm.com
     Michael L. Hutchinson
     Treece Alfrey Musat P.C.
     633 17th Street, Suite 2200
     Denver, CO 80202
     hutch@tamlegal.com


                                                    9
                                                SRIPLAW
                          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK
Case 1:19-cv-00328-TMT-MEH Document 76-1 Filed 01/18/21 USDC Colorado Page 10 of
                                      10




                                         10
                                      SRIPLAW
                   CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK
